Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed on 10/7/2021.
Per Applicant’s request, claims 2, 3, 12, 13 are cancelled.
Per Applicant’s request, claims 1, 10, and 17 have been amended.
Claims 1-5, 7-8, 10-14, 16-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No, 2013/0080570 to Anderson, JR et al,  teaches a communication test framework executing requests and services.
US Patent No., 8,799,714 to Guruswamy et al., discloses generating test scenarios.
USPG No. 2008/0086499 to Wefers et al., discloses generating test using drag and drop.

The cited prior art taken alone or in combination fail to teach at least “processing a user input comprising a drag and drop arrangement of graphical representations of two or more functional elements in a particular order, based on the user input, and received via a graphical user interface modeler to generate a test scenario which uses the generated service corresponding to the function, the test scenario comprising sequences of operations, wherein the two or more functional elements correspond to service definitions stored in a registry; 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/PHILIP WANG/Primary Examiner, Art Unit 2199